Citation Nr: 0805024	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  02-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
fracture with degenerative disc disease, currently evaluated 
as 70 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 50 percent for 
residuals of a lumbar spine fracture with degenerative joint 
disease, and denied a claim for compensation under 
38 U.S.C.A. § 1151 for residuals of CVA.  In a September 2002 
RO decision, the veteran's rating for his low back disability 
was increased from 50 to 70 percent effective June 2000.

In a May 2005 decision, the Board denied the veteran's claims 
of entitlement to an increased rating for a lumbar spine 
fracture with degenerative disc disease and entitlement to 
compensation under 38 U.S.C.A. § 1151 for a CVA.  The veteran 
subsequently appealed these issues to the United States Court 
of Appeals for Veterans Claims (Court).  While that case was 
pending at the Court, the veteran's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's decision and remand the veteran's claims for 
readjudication.  In a January 2007 Order, the Court granted 
the joint motion, vacated the Board's May 2005 decision, and 
remanded this case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

As indicated above, the veteran's claims must be remanded to 
the RO for additional development prior to readjudication.

With regard to the veteran's lumbar spine disability, the 
joint motion indicated that the VA examination conducted in 
August 2002 was not sufficiently contemporaneous with the 
Board's decision.  Subsequent to the August 2002 VA 
examination, the veteran indicated that his symptoms had 
increased in severity.  Since it is the present level of 
disability that is of primary concern in an increased rating 
claim, the veteran must be afforded an additional 
examination.

As to the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151, the joint motion stated 
that VA examination conducted in August 2002 was inadequate 
and needed clarification.  In particular, the joint motion 
indicated that the August 2002 VA examiner did not 
specifically reference all of the records associated with the 
veteran's VA treatment on May 1, May 2, and May 3, 2000.

The veteran sought treatment on those days.  He subsequently 
sought treatment at a private hospital and was diagnosed as 
having had a CVA.  He contends that more prompt recognition 
of his disorder and treatment would have prevented the 
disabling residuals, which include left-sided weakness.  The 
joint motion indicates that while the August 2002 VA 
examination report indicates that earlier treatment would not 
have prevented the stroke, it is still unclear whether 
earlier or different treatment would have reduced the 
residuals of the stroke.  Therefore, a remand is needed to 
obtain a competent opinion as to this matter.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements for the veteran to 
be afforded an examination to determine 
the nature and extent of his service-
connected lumbar spine fracture with 
degenerative disc disease.  The degree of 
impairment should be established.  All 
orthopedic and neurological manifestations 
should be identified.  (It is requested 
that the examiner review the Joint 
Motion.)

2.  Make arrangements for the veteran's 
claims file to be sent to the appropriate 
VA specialist regarding his claim under 
the provisions of 38 U.S.C.A. § 1151 for 
residuals of a CVA.  (It is requested that 
the examiner review the joint motion.)  
The VA physician is asked to review the 
entire claims file and comment on the 
following:

a.  Is it at least as likely as 
not that there is disability or 
additional disability related to 
CVA residuals that was caused by 
treatment provided by VA on May 
1, May 2, and May 3, 2000?  The 
examiner is asked to reference 
the VA treatment from all three 
days.

b.  If there is additional 
disability, is it at least as 
likely as not that the proximate 
cause of this additional 
disability was carelessness, 
negligence, lack of proper 
skill, error in judgment, or 
similar instance of fault on the 
part of the VA in failing to 
diagnose his CVA?

c.  Consider the August 2002 VA 
examiner's and the September 
2002 private physician's 
opinions in providing a 
rationale.


3.  The AOJ should comply with the VCAA 
decision of Vazquez-Flores v. Peake.  
(The veteran is reminded that he is under 
an obligation to submit evidence in 
support of his claim, to include how he 
is affected by his service-connected 
disability.  In particular all orthopedic 
and neurological manifestations should be 
established.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



